DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Arguments
This is in response to applicant’s amendment/response filed on 01/19/2021, which have been entered and made of record. Claims 1-6, 8-17 and 19-25 are pending in the application.
Applicant’s arguments with respect to amended limitations have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-13, 15-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (WO 2020132371) in view of Ersi (US 20140172643) and Tate (US 20120045095) and Kadu (WO 2020061172).
Regarding claim 1, Merwe teaches:
A computer-implemented method for converting image frames from a first color space to a second color space, the computer-implemented method comprising: 
receiving one or more image frames represented in the first color space, the one or more image frames being associated with creative metadata specific to the one or more image frames, the creative metadata indicating at least one of a genre or a scene type (Nguyen at least in Abstract, teaches a method for converting a source video content constrained to a first color space to a video content constrained to a second color space using an artificial intelligence machine-learning algorithm based on a creative profile (metadata)… pars. [0039, 0045], teaches using Machine learning to train and to adjust color using genre in creative profile/metadata of an image frame.); and
a base color conversion of the one or more image frames to the second color space (The missing limitation is normalizing color/light intensity of the image frame.)
On the other hand, Ersi in par. [0035], teaches performing preprocessing on an image… color images may be converted to greyscale or the contrast or illumination level of the image may be normalized.
Before the filing time of the application, it would have been obvious to one of ordinary skill in the art to implement normalizing images, as disclosed by Ersi, with Nguyen’s image processing system. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Since it was known in the art that normalization is a technique to uniform a plurality of images for analysis and display. The results of the combination would have been predictable.
Nguyen in view of Ersi teaches:
extracting, from the one or more image frames and using a trained model, regions depicting one or more objects of interest; (Ersi at least in Abstract and pars. [0033-0034, 0065], a trained support vector machine (SVM) module to extract regions depicting objects.); 
Merwe in view of Ersi is silent to teach combining the regions and a remainder of the one or more image frames to generate one or more converted image frames for output. 

    PNG
    media_image1.png
    403
    605
    media_image1.png
    Greyscale

On the other hand, Tate teaches combining the regions and a remainder of the one or more image frames to generate one or more converted image frames for output (Tate at least in Fig. 3 above and pars. [0053, 0116-0120], teaches the background regions may undergo with image correction differently from the objects’ regions.)
Before the filing time of the application, it is obvious to one of ordinary skill in the art to implement image correction for different regions in an image separately disclosed by Tate, with Nguyen and Ersi’s image processing system. The combination provides a technique of performing position-based image correction without losing the structure of an input image (Tate [0009].)
Nguyen in view of Ersi and Tate teaches adjusting the regions by operation of one or more computer processors and using plurality of functions trained using machine learning wherein the plurality of functions is trained to adjust one or more colors of the regions based on at least one of the genre or the scene type, and wherein each of at least two of the regions is adjusted using a distinct function of the plurality of functions (Nguyen at least in pars. [0034], A creative profile functions as an identifier of a machine learning (ML) conversion algorithm that has trained to convert content according to a particular style, enabling selection of the algorithm from a library of different algorithms each developed by training a ML component in different creative style… [0039, 0045], teaches using Machine learning to train and to adjust color using genre in creative profile/metadata of an image frame. Performing color transformation with different creative style applying into regions from Tate.)
Nguyen in view of Ersi and Tate is silent to teach a first color space has a different gamut of colors than the second color space.
On the other hand, Kadu teaches a first color space has a different gamut of colors than the second color space (Kadu at least in pars. [0120], teaches different gamut of colors with different color spaces);
the creative metadata indicating a scene type (Kadu at least in Abstract and pars. [0055, 0060, 0087], teaches metadata indicating scene… par. [0055], An example procedure/method used to generate the 3D histograms and 3D cubes therein is illustrated in TABLE 1 below. For the purpose of illustration only, it has been described that a 3D histogram can be frame -based. For instance, a 3D histogram such as the j-th 3D histogram can be built from a corresponding j-th image. It should be noted that, in other embodiments, a 3D histogram may not be frame-based. For example, a 3D histogram can be scene -based (a 3D histogram such as the j-th 3D histogram can be built from a set of images representing a corresponding j-th scene) depending on whether an individual image/frame or an individual (e.g., entire, etc.) scene should be trained, tested and/or predicted.)


Regarding claim 2, Nguyen in view of Ersi and Tate teaches:
The method of claim 1, wherein the creative metadata further indicates at least one of a camera lens used to capture the one or more image frames, whether the one or more image frames depict digital or film images, whether the one or more image frames depict live action or animated content, a year, image characteristics, the one or more objects of interest, a colorist, a director, a brand, a film company, an episodic series, or a film franchise (Nguyen at least in pars. [009-0012], the SDR video content with at least one personal identity. In this aspect, the personal identity may associate with a video production role comprising any one or more of a director, a director of photography (DP), a cinematographer, and a colorist… as metadata.)

Regarding claim 4, Nguyen in view of Ersi and Tate teaches:
The method of claim 1, wherein the one or more objects of interest include at least one of one or more characters, one or more creatures, one or more props, or one or more environments (Ersi at least in Abstract and pars. [0033-0034, 0065], regions depicting objects.)

Regarding claim 5, Nguyen in view of Ersi and Tate teaches:
The method of claim 1, wherein the plurality of functions are configured to adjust the regions based, at least in part, on information specified in at least a portion of the creative metadata associated with the regions. (Nguyen at least in pars. [0034], A creative profile functions as an identifier of a machine learning (ML) conversion algorithm that has trained to convert content according to a particular style, enabling selection of the algorithm from a library of different algorithms each developed by training a ML component in different creative style… [0039, 0045], teaches using Machine learning to train and to adjust color using genre in creative profile/metadata of an image frame. Performing color transformation with different creative style applying into regions from Tate and Ersi.)

Regarding claim 6, Nguyen in view of Ersi and Tate teaches:
The method of claim 1, wherein the predefined color space transformation that uses a look-up table (LUT) or color space transformation language (CTL) program (Nguyen least in par. [0012], a color Look-Up Table (LUT). Kadu at least in pars. [0139-0145], teaches using lookup table (LUT) for color space transformation.)

Regarding claim 8, Nguyen in view of Ersi and Tate teaches:
The method of claim 1, wherein the first one or more function include at least one of a rule in a knowledge-based system, a decision tree, or a deep learning model (Nguyen at least in par. [0014], deep neural network algorithm.)

Regarding claim 9, Nguyen in view of Ersi and Tate teaches:
The method of claim 1, further comprising receiving and applying at least one user edit to the image frame subsequent to the conversion of the image frame from the first color space to the second color space (Tate at least in par. [0103], teaches receiving and applying at least one user edit to the one or more converted image frame: the user may register family members or pets of his/her own in the subject model storage unit 102 as an object model subcategory in advance so that a subject of the registered subcategory out of an obtained image can preferentially undergo the image quality improvement. Before the filing time of the application, it is obvious to one of ordinary skill in the art to implement image correction for different regions in an image separately disclosed by Tate, with Merwe’s image processing system. The combination provides a technique of performing position-based image correction without losing the structure of an input image (Tate [0009].))

Regarding claim 10, Nguyen in view of Ersi and Tate teaches:
The method of claim 1, wherein the first color space includes a wider gamut of colors than the second color space. (Kadu at least par. [0120], teaches an example HDR domain may, but is not necessarily limited to only, be an image representation domain of 4000 nits as peak luminance, P3 as color gamut, YCbCr as color space, and so forth. Example HDR images may, but are not necessarily limited to only, be images related to video gaming, etc. [0121] For applications (e.g., gaming applications, video applications, display applications, augmented reality or AR applications, virtual reality or VR applications, remote presence applications, mobile apps, etc.) with SDR images as input, the SDR images may be represented in an SDR 

Regarding claim 11, Nguyen in view of Ersi and Tate teaches:
The method of claim 1, wherein the first color space is a raw or Logarithmic color space (Kadu at least in par. [0037], teaches raw linear histograms (e.g., linear intensity/luma values, etc.), log histograms (e.g., logarithmic intensity/luma values, etc.)

Regarding claims 12-17, 19-20, it recites similar limitations of claims 1-6, 10-11 but in a different form. The rationale of claims 1-6, 10-11 rejection is applied to reject claims 12-17, 19-20.

Regarding claim 21, Nguyen in view of Ersi and Tate teaches:
The computer-implemented method of claim 1, further comprising:     
adjusting the remainder of the one or more image frames using at least a function trained using machine learning, wherein the function is different from the plurality of functions (Tate at least in Fig. 3 above and pars. [0053, 0116-0120], teaches the background regions may undergo with image correction differently from the objects’ regions.)  

Regarding claim 23, Nguyen in view of Ersi and Tate teaches:
The computer-implemented method of claim 1, further comprising: determining the base color conversion using a color space transformation that does not account for the creative metadata (Ersi in par. [0035], teaches performing preprocessing on an image… color images may be converted to greyscale or the contrast or illumination level of the image may be normalized - not account for the metadata/creative profile in Nguyen.)

Regarding claim 24, Nguyen in view of Ersi and Tate teaches:
The computer-implemented method of claim 1, wherein the first color space corresponds to a color space in which the one or more image frames are depicted in a theater, and wherein the second color space corresponds to a color space in which the one or more image frames are depicted on an in-home display. (Kadu at least in Abstract and pars. [0138], color space transformation/conversion may be used to convert RGB values or sample points in the 3D SDR RGB color space to YCbCr values or sample points in the targeted YCbCr color space. [0139] A static backward reshaping function/mapping/curve may be applied to the sample points in the 3D SDR (e.g., YCbCr, RGB, etc.) color space and convert the sample points in the 3D SDR (e.g., YCbCr, RGB, etc.) color space into respective mapped HDR values in an HDR color space (or HDR domain). The sample points in the 3D SDR (e.g., YCbCr, RGB, etc.) color space (or SDR domain) and the respective mapped HDR values in the HDR color space (or HDR domain) may be used to form the mapping pairs as mentioned above. [0176], images in connection with a theater display application, images in a non-theater display applications… implying the conversion of color spaces corresponding images for theater display and non-theater (in-home) display.)

Regarding claim 25, Nguyen in view of Ersi and Tate teaches:
The computer-implemented method of claim 1, wherein the plurality of functions is trained to adjust the one or more colors of the regions based on the genre and the scene type (Nguyen at least in pars. [0039, 0045], teaches using Machine learning to train and to adjust color using genre in creative profile/metadata of an image frame. Nguyen at least in pars. [0034], A creative profile functions as an identifier of a machine learning (ML) conversion algorithm that has trained to convert content according to a particular style, enabling selection of the algorithm from a library of different algorithms each developed by training a ML component in different creative style. It would be obvious for one ordinary skill in the art to include a scene type in Kadu [0055] as an additional creative style and perform a color conversion based on the scene type. The combination would have been predictable.)

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Ersi and Tate as applied to claim 1 above, and further in view of Mertens (US 20160307602).
Regarding claim 3, Nguyen in view of Ersi and Tate teaches:
The method of claim 1, wherein the creative metadata indicates the scene type, wherein the scene type indicates at least one of whether the one or more image frames include daytime or nighttime scenes, where scenes depicted in the one or more image frames are indoors or outdoors, or moods of one or more scenes depicted in the one or more image frames, wherein the creative metadata further indicates image characteristics include at least one of whether the one or more image frames are bright or dark, whether the one or more image frames were captured with direct sunlight or ambient light, a contrast, a saturation, a grain, or a sharpness. (Mertens at least in Abstract and pars. [0053-0057], teaches using descriptive data (metadata) about an artist/creator of photography's intentions as to what look the scene/image (e.g.: sunny night scene...) should have, changing color of the image to reflect the descriptive data. Before the filing time of the application, it would have been obvious to one of ordinary skill in the art to implement additional details provided by Merten for color transformation to Nguyen’s different creative style and Kadu’s scene type. The combination would have been predictable.)
Regarding claim 14, it recites similar limitations of claim 3 but in a different form. The rationale of claim 3 rejection is applied to reject claim 14.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619